1965

Honorable Homer Garrison, Jr.   Opinion No. C-553
Director
Texas Department of Public      Re:    Various questions rela-
  Safety                               tive to court judgments
Austin, Texas                          granting probation under
                                       the provisions of Acts
                                       59th Legislature, Chap-
                                       ter 717, Section 2, page
Dear Sir:                              1663.

         Your letter of September 2, 1965, requested an opinion
of this department relative to,revocation and/or suspension of
driver's license under Section 22(a) of Article 6687b, Vernon's
Civil Statutes, as amended by Senate Dill No. 498, Acts 59th
Legislature, 1965, Chapter 717, which reads as follows:
           "'When under Section 10 of this Act the Dl-
        rector believes the licensee to be incapable
        of safely operating a motor vehicle, the Dl-
        rector may notify said licensee of such fact
        and summons him to appear for hearing as pro-
        vided hereinafter. Such hearing shall be had
        not less than ten (10) days after notification
        to the licensee or operator under any of the
        provisions of this Section, and upon charges
        in writing a copy of which shall be given to
        said operator or licensee not less than ten
        (10) days before said hearing. For the pur-
        pose of hearing such cases jurisdiction is
        vested in the mayor of the city, or judge of
        the police court, or a justice of the peace
        in the county or subdivision thereof where
        the operator or licensee resides. Such court
        may administer oaths and may issue subpoenas
        for the attendance of witnesses and the pro-
        duction of relative books and papers. It shall
        be the duty of the court to set the matter for
        hearing upon ten (10) days' written notice to
        the Department. Upon suah hearing, the issues
        to be determined are whether the license shall
        be suspended or whether the license shall be



                            -2672-
Honorable Homer Garrison, Jr., page 2 (C-553)


         revoked, and, in the event of a suspension,
        thhe eng    0            e suspension, whit
        h88    no         one     year. Th    ffi
        who uresides at such hearina shaller&or~e~he
         finding to the Department wEich shall-have
         authority to suspend the license for the
         length of time reported; provided, however,
         that in the event of such affirmative find-
         ing, the licensee may appeal to the:county
         court of the county wherein the hearing was
        held, said appeal to be tried de novo. No;
         tice by registered mall to address shown on
         the license of licensee shall constitute ser-
         vice for the purpose of this Section.' (tipha-
         81s added)"
         Your letter sets forth examples of judgments which
have been entered suspending an operator's license pursuant
to Section 22(a) of Article 6687b, which have notations of
"probation" or "judgment held in abeyance for 90 days" added
at the end of the judgment.
         In your request you have directed four questions to
this department relative to the above as follows:
         (1) Whether or not the Department of Public Safety
Is required to honor the probation as ordered by the judge?
         (2) who has the responsibility of determining wheth-
er or not the probationer has satisfied his period of probation?
         (3)  Assuming the probationer has violated his pro-
bation should the Department at that time act to suspend the
license period as set by the judge?
         (4)  Assuming the probation ends satisfactorily should
the judge inform the Department that no period of suspension is
required by substituting a new judgment or order?
         Article 6687b, Section 22(a), Revised Civil Statutes
of Texas, as amended by Senate Bill No. 498, Acts 59th Legis-
lature, 1965, Chapter 717, does not authorize probation of
license suspension or revocation. Nor is any provision made
in Vernon's Code of Criminal Procedure for the granting of pro-
bation in such cases. The other three questions are inapplicable
as probation is unauthorized under the aforementioned article.



                            -2673-
Honorable Homer Garrison, Jr., Page 3 (C-553)



                         SUMMARY
            Probation cannot be granted under Article
         668733, Section 22(a), Revised Civil Statutes
         of Texas, as amended by Senate Bill No. 498,
         Acts 59th Legislature, 1965, Chapter 717.

                            Yours very truly,
                            WAGGONER CARR
                            Attorney General of Texas



                                Assistant Attorney General
TWN/br
APPROVED:
OPINION COMMITTEE
W. 0. Shultz, Chairman
Ivan Williams
George Black
Robert Flowers
Sam L. Kelley
APPROVED FOR THE ATTORNEY GENERAL
B9: T. B. Wright




                              -2674-